DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/19/2021 has been entered.
 

Claim Rejections - 35 USC §103
Applicant’s remarks with respect to claims amended to incorporate features of now cancelled claims 9 and 10, effectively re-directing scope within the context of at least the subsequent step of at least “outputting, based on the supportability, information pertaining to transaction conversion, have been considered but are moot because the new grounds for rejection does not rely on the combination of reference applied herein. That is, the teaching or matter specifically challenged in the remarks is rejected otherwise.  However, please not that Despande is maintained as the primary reference because of the applicability to the subject matter confined to order fulfillment; and for dependent claim features unchallenged.  Also please note that Tholiya is maintained for teaching claims directed to the limitation of using a “categorical boosting 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 6-15, 17, 18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable by Deshpande et al. (US 2017/0330123), herein “Deshpande”; in view of Zadeh et al. (US 2014/0201126), herein “Zadeh”

Referring to Claims 1, 15 and 18, Deshpande teaches the computer-implemented method, non-transitory processor readable storage medium and apparatus, respectively directed to the same limitations of:
One embodiment further uses other values instead of inventory for determining when an item should be offered for sale via online channels or for sourcing from a node. For example, using values derived from inventory along with other data, such as expected in-store sales. For example, the thresholds or rules and the probability of cancellation may instead be based on weeks or days of supply instead of on inventory levels. Weeks of supply is the number of weeks the current inventory is expected to last given a predicted amount of in-store sales. This provides a way to normalize values across different nodes which may have very different levels of in-store sales/demand. For example, one node may have 10 inventory units for an item, but may also usually get 10 in-store sales of that item each day. Another node may have only 5 units of the item but also usually get only 1 in-store sale of the item each day. In that case, it may be less risky to source an item to the latter node with only 5 units, as those units are less likely to be consumed by in-store demand before the order can be fulfilled. This can be accounted for by using weeks or days of supply instead of inventory directly, which essentially transforms the inventory levels to more comparable values based on the in-store demand. In this case the days of supply for the 10 inventory node might be in this example only 1 day, whereas the days of supply for the 5 inventory node might be in this example 5 days. The program instructions executed by the processor of the probabilistic cancellation module allows the module to retrieve historical data of each node from a plurality of nodes, or some derived data such as a predictive, probabilistic model trained on the historic data using machine learning/statistical inference techniques, as well as data around the current state of the network. Note that the data for the items of the order and the historical data potentially include one or more item features such as item cost, weight, and size, and at least includes inventory levels for the items; and previously cited ¶0024/¶0025); 
determining, if the transaction quote is classified as a transaction quote that exceeds one or more size-related parameters, supportability of converting the transaction quote into a transaction 10order, wherein determining supportability comprises applying a second set of one or more machine learning techniques to multiple attributes related to converting the transaction quote into a transaction order ((¶0028: A threshold or rule for sourcing an item to a node is a threshold or rule determining whether the node will be considered as a candidate for fulfilling an item of the order--that is if it can be considered as an option for assigning the item to for fulfillment/sourcing. These rules determine the valid candidate nodes to consider for each item of an order, which can then be used by a separate fulfillment engine which would decide how to assign the items of the order to the candidate nodes. It is based on the inventory of the item at that node. One example of a rule for deciding sourcing an item to a node based on the inventory of the item at that node is in the form of "if the inventory for item k is greater than x at node n, then it can be assigned to node n for fulfillment." For example, "in order to source an item from a particular node, there must be at least four of that item at this particular node." The inventory for sourcing is interchangeable with other inventory derived value, such as weeks of supply, which is the predicted number of weeks before the inventory is exhausted) and 
outputting, based on the determined supportability, information pertaining to converting the transaction quote into a transaction order and fulfilling the transaction order to one or more 15entities associated with transaction order fulfillment (e.g. ¶0006: One embodiment is directed to a method for setting inventory thresholds or other rules for including nodes in the order-sourcing decision (as options to source items of an order to) across retail supply networks; and/or ¶0030: Based on the checking process, the system further renders a decision of either allowing customers to purchase the item on the website or showing the item not available for purchasing. The periodic inventory check is set up in the system to periodically check the inventory level for each item on whether the inventory level satisfies the dynamically computed threshold for offering of that item, and also potentially for periodically updating the current rules and/or probabilistic models. Based on the checking process, the system further renders a decision of either allowing customers to purchase the item on the website or showing the item not available for purchasing.); 
wherein the method is performed by at least one processing device comprising a processor coupled to a memory (Figs. 3 and 4; and ¶0058-¶0059: processing system…The computer system may be described in the general context of computer system executable instructions, such as program modules, being executed by a computer system). 
 the limitation ”determining dependencies based at least in part on one or more trends and seasonality information related to the transaction quote by processing the transaction”, as predicted sales/demand in a time construct;  and the utilization of  machine learning techniques to perform this operation, he is silent to the specific terminology of seasonality  and the specific machine learning techniques recited; that is  “using a recurrent neural network which includes one or more long short-term memory models”; and while Deshpande broadly teaches wherein applying the second set of 15one or more machine learning techniques comprises applying one or more support vector machines to the multiple attributes related to converting the transaction quote into a transaction order (¶0027: support vector machines); and wherein applying the one or more support vector machines to the multiple attributes comprises determining an amount for which 20each of the multiple attributes contribute to supportability of converting the transaction quote into a transaction order (¶0027/¶0028: weighted inventory), he is not specific to “calculating a distance” from the mean for the multiple attributes for output.
Zadeh, however in his comprehensive model for using artificial intelligence techniques for a wide variety of applications  that while disclosing embodiments directed to image analysis, embraces financial and economic forecasting and optimization of operations thereof (Abstract); and discloses the model employing a dependency on time-dynamic information that embraces “one or more trends and seasonality information” (e.g. ¶¶2523/2933) “using a recurrent neural network which includes one or more long short-term memory models” (at least ¶1822:  In one embodiment, Long-short-term-memory (LSTM) which a recurrent type neural network is used to model the data in time series. In one embodiment, LSTM block includes sigmoid units (e.g., based on logistic function) to allow access to the block and control its functions (e.g., input, memorize, forget, and recall). It also uses product type units (with no weight) and summation units to direct the data through the block. In one embodiment, an LSTM module is trained via back propagation through time with iterative gradient decent algorithm); further disclosing “wherein applying the second set of one or more machine learning techniques comprises determining levels of contributions to supportability for the multiple attributes by processing data related to the multiple attributes using at least one support vector machine model to calculate distances from a mean for the multiple attributes” (e.g. Figs, 11A/11B; Fig. 128: disclosing multiple applications of use for classification model; Fig. 132; and at least, ¶1869: In one embodiment, for classification, we use "Fuzzy c-Means Clustering Method", with a fuzzy pseudopartition or fuzzy c-partition of our set (where c is the number of fuzzy classes in partition), in terms of cluster centers, and using inner product induced norm in our space (representing distances in that space). The performance metrics measures the weighted sum of distances between cluster centers and elements in those clusters. We want to minimize such a function. First, we choose an initial pseudopartition. Then, we calculate the c-cluster centers in the form of; and ¶1903: In one embodiment, for face recognition, we use edge detection or other object recognition methods to find eyes (or nose), first, as an anchor point or feature. Then, from the eyes' positions, we know relatively where other parts may be located, if it is a real face, based on expected values or distances based on face models in library, e.g. as a probability distribution or expected value or average value or median value, for distances. See e.g. FIG. 138 for such a system. Or, in one embodiment, based on the eyes' positions, we can normalize the face size or other components or the image, for faster comparison. In one embodiment, for face recognition, we find the edges, first. In one embodiment, for face recognition, we find the separate components, e.g. eyes and nose and mouth, first. In one embodiment, for face recognition, we find the whole face, as a whole, first, using e.g. eigenfaces. In one embodiment, we combine the 3 methods mentioned above, for different parts or components or stages of image or object or recognition process, for higher efficiency. In one embodiment, we generate the eigenfaces based on a large number of samples or pictures of many people, e.g. from front view or from side view, for different sets of corresponding eigenfaces, for front or side view, respectively, e.g. using averaging or weighted averaging on pictures, or using a training module.
One of ordinary skill in the art would find it obvious to recognize the advantages of employing the recited machine learning techniques for benefits afforded by “big data”, when that desired level of granularity of supportability warrants this high-functioning level of computer operation (Zadeh: Abstract and ¶0095).


Referring to Claim 2, Deshpande, in view of Zadeh, teaches Claim 1 , and further teaches wherein the one or more variables 20related to the transaction quote comprise at least one of stock keeping unit information, geographic information, temporal information, customer information, quote quantity information, and sales representative information (¶0004: In one embodiment, the current and historical data further comprises one or more features of the customer being considered, such as likely customer destination, order service level (expedited shipping vs. regular) and order size. That way offering can also be personalized/based on an individual customer; and/or ¶0022: A key part of this invention is setting differentiated, decision-time thresholds for different nodes and items, as different nodes and items can have very different inventory variability and likelihood of cancellation, which can change at any moment based on the current state of the network and order at that moment. For example, for a small popular item like a lip balm, the retailer may need a higher threshold to ensure enough items in a store by the time it is picked and packed; but for a big or expensive item like a boat, the retailer may only need a much lower threshold.). 

Referring to Claim 6, Deshpande, in view of Zadeh, teaches claim 1, and further teaches wherein applying the second set of one or more machine learning techniques comprises applying a logistic regression model to the multiple attributes related to converting the transaction quote into a transaction order (¶0026: Any arbitrary model can be applied in the module, including but not limited to logistic regression, decision trees, random forests, generalized linear regression, support vector machines, deep belief/neural networks, Bayesian nonparametric methods, kernel methods, etc. 

Referring to Claims 7, 8, 17 and 20, Deshpande, in view of Zadeh, teaches claims 1, 15 and 18 respectively, and further teaches wherein the multiple attributes comprise historical transaction order supportability data and/or further teaches wherein the multiple attributes comprise inventory availability (e.g.  claim 13: wherein the inventory data further comprising inventory derived values, the inventory derived values comprising one or more of predicted days and weeks of supply, and the historical data further comprising derived data from a predictive or probabilistic model of cancellation trained on the historical data by a machine learning inference technique).


Referring to Claims 11, 21, and 22, Deshpande, in view of Zadeh, teaches claims 1, 18 and 21 and Deshpande teaches further wherein the one or more entities associated with order fulfillment comprise one or more sales representatives (e.g. ¶0020: If an item is very likely to end up being re-sourced or canceled to the customer if it is offered for sale in an online channel, it may be preferable (in terms of cost or risk) for a retailer to only make the item available for sale in the stores for walk-in customers, as opposed to offering it as an option for online customers via electronic order); and/or 
wherein the one or more entities associated with order fulfillment comprise one or more planners, and wherein the information comprises information regarding procurement of one or more components of the transaction order required for fulfilling the transaction order (¶0022: A key part of this invention is setting differentiated, decision-time thresholds for different nodes and items, as different nodes and items can have very different inventory variability and likelihood of cancellation, which can change at any moment based on the current state of the network and order at that moment. For example, for a small popular item like a lip balm, the retailer may need a higher threshold to ensure enough items in a store by the time it is picked and packed; but for a big or expensive item like a boat, the retailer may only need a much lower threshold; and ¶0030: The setting of a threshold for offering an item can be trigged by a consumer query, an inventory change and/or a periodic inventory check. Consumer query happens when a customer browses or searches for an item on a retailer's website and clicks on the item. The system then checks whether the inventory of that item satisfies the dynamically computed threshold for offering, which is identified by the system based on a probability of order cancellation that is automatically converted from various historical data and current network state data, including possibly information about the particular customer. The system further renders a decision allowing customers to purchase the item on the website, when the inventory of that item satisfies the threshold for offering. The system renders a decision showing the item not available for purchasing (e.g. out of stock), when the inventory of that item does not satisfy the threshold for offering. Inventory change happens when the inventory of an item is updated in the system due to reasons such as online sale of the item or in-store sale of the item. This triggers the system to check whether the updated inventory of the item satisfies the dynamically computed threshold for offering of that item. Based on the checking process, the system further renders a decision of either allowing customers to purchase the item on the website or showing the item not available for purchasing. The periodic inventory check is set up in the system to periodically check the inventory level for each item on whether the inventory level satisfies the dynamically computed threshold for offering of that item, and also potentially for periodically updating the current rules and/or probabilistic models. Based on the checking process, the system further renders a decision of either allowing customers to purchase the item on the website or showing the item not available for purchasing.   

Referring to Claim 12,23 and 24, Deshpande, in view of Zadeh, teaches claims 1, 15 and 18, and Deshpande further teaches: 
generating a confidence score pertaining to converting the transaction quote into a transaction order and fulfilling the transaction order, and wherein the information comprises the generated confidence score (¶0021/¶0024: likelihood estimation/¶0025/¶0029: cancellation rate); and or “confidence score” taught as a probability (e.g. Abstract:  The method then includes automatically converting the retrieved historical data into a probability of cancellation of an item comprising the one or more items from the plurality of items; and ¶003: Finally, the method includes identifying an inventory threshold or other rule for offering of the item for sale at that time, where the rule is determined such that the probability of item cancellation is lower than a predetermined cancelation rate).
	Alternatively, Zadeh discloses generation of confidence level in establishing a relationship of events (at least, ¶0705).

Referring to Claim 13, Deshpande, in view of Zadeh, teaches claim 1, and further teaches wherein the one or more entities associated with order fulfillment comprise one or more planners (¶0006: One embodiment is directed to a method for setting inventory thresholds or other rules for including nodes in the order-sourcing decision (as options to source items of an order to) across retail supply networks), and wherein the information comprises information regarding procurement of one or more components of the transaction order 5required for fulfilling the transaction order (e.g.¶0028: A threshold or rule for sourcing an item to a node is a threshold or rule determining whether the node will be considered as a candidate for fulfilling an item of the order--that is if it can be considered as an option for assigning the item to for fulfillment/sourcing. These rules determine the valid candidate nodes to consider for each item of an order, which can then be used by a separate fulfillment engine which would decide how to assign the items of the order to the candidate nodes; and/or ¶0033: In another embodiment, the one or more item features further comprises cost of cancellation of one or more items from a plurality of items. The module can optimize a threshold for offering an item for online sale and a threshold for sourcing an item to a node for fulfillment to minimize a total fulfillment cost of an order that includes the item, by further taking cancellation cost of the item into account).  

Referring to Claim 14, Deshpande, in view of Zadeh, teaches claim 1, and further teaches wherein the information comprises information pertaining to adjusting a demand threshold (e.g. ¶0032: In one embodiment, the one or more item features further comprises volume data of one or more items from a plurality of items. The module can identify a threshold for offering an item for online sale and a threshold for sourcing an item to a node for fulfillment based on the volume data. The volume data of an item or node is the demand of the item or node, essentially a prediction of how likely online demand will arrive for an item or node. Taking this volume data into account aims to allow high volume items or nodes to contribute more to the probability of cancellation than the low volume items or nodes, so to stress more on avoiding cancelations on high volume items or nodes. One example of this embodiment is shown in Table 1 below. V.sub.k,n is the normalized volume for item k at node n, where volumes are normalized to sum to 1, which means a predicted chance that online demand will arrive for item k at node n. C.sub.k,n is the price of an item k at node n. x.sub.k,n is the threshold for sourcing item k to node n. P.sub.k,n (x) is the probability of cancellation for item k at node n given the threshold for sourcing item k to node n at x. V.sub.k is the normalized volume for item k, where volumes are normalized to sum to 1, which means a predicted chance that online demand will arrive for item k. C.sub.k is the price of an item k. x.sub.k is the threshold for offering item k for online sales. P.sub.k (x) is the probability of cancellation for item k given the threshold for offering item k to be available for sale online at x. r is the maximum allowed cancellation rate predetermined by retailers according to their own business need).

Referring to Claims 21 and 22, Deshpande, in view of  Zadeh, teaches the medium of Claim 15 and the apparatus of claim 18, and Deshpande further teaches wherein applying the second set of one or more machine learning techniques comprises applying a logistic regression model to the multiple attributes related to converting the transaction quote into a transaction order (¶¶0023/0024: At step S102, the program instructions executed by the processor of the probabilistic cancellation module allows the module to retrieve historical data of each node from a plurality of nodes, or derived data such as a predictive, probabilistic model of cancellation trained on the historic data using machine learning/statistical inference techniques, as well as data around the current state of the network .. Further at step S104, the module automatically converts the retrieved historical data into a probability of cancellation of an item or an item of an order comprising the one or more items from the plurality of items. FIG. 2 is one example of a plot of historical data for computing the probability of cancellation/derived probabilistic model based on the item cost and inventory level at offering by applying logistic regression. A particular probabilistic model of cancellation is learned from the historical data using standard statistical learning/inference techniques like maximum likelihood estimation via stochastic gradient descent. The particular probabilistic model used in this example is a parametric model referred to as a logistic regression model, and is illustrated by the sigmoidal function depicted in the figure--it captures the idea that as certain variables corresponding to characteristics of the item get larger (e.g., inventory level for the item and item cost), the probability that the item will end up getting canceled (re-sourced or canceled to the customer) decreases. Equation 1 illustrates one example of the approach using the logistic regression model).
Alternatively Zadeh discloses applying the second set of one or more machine learning techniques comprises applying a logistic regression model to the multiple attributes for adaptive learning (e.g. ¶1823/¶1865).

Claims 3, 16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande and Zadeh; in view of Tholiya  et al. (US 20160378771); herein “Tholiya”.

Referring to Claims 3, 16 and 19, Deshpande, in view of Zadeh, teaches claim 1, and while Deshpande teaches generally to machine learning models that effect the results of dynamic processing (e.g. ¶0026: Ibid), and further selection of valid 
Tholiya in his model for dynamic data selection, discloses this specific algorithm for determining relevance (¶0096: Finally, the category mappings are boosted using the assigned weight (910). For example, if a particular category has a weight of 2, the boosted value of the query is squared (BoostedCategoryValue=CategoryValue.sup.2). This boosted value may result in presenting products in the boosted category higher in the search results since these products are likely to be more relevant to the query.)
One of ordinary skill in the art would include this specific algorithm when identifying relevant data for its efficient performance over other algorithms that require pre-processing of data.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure regarding categorical boosting algorithms.
US 8799061 		US 20110289090		US 20110119210 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA AMSDELL whose telephone number is (571)270-5210. The examiner can normally be reached M, T and F, 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on 571-270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARIEL J YU/Primary Examiner, Art Unit 3687                                                                                                                                                                                                        
DANA . AMSDELL
Examiner
Art Unit 3627



/DANA AMSDELL/Examiner, Art Unit 3687